Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims.
Claim 1, on page 20, line 26 “the tube body” has been changed to –a tube body--.
On page 21, line 21, “The” has been changed to –the--.
On page 23, line 9, “The” has been changed to –the --, “the guiding block” has been changed to –a guiding block;
On page 23, line 10, “the core” has been changed to –has been changed to –the core of the guide cable--, “the operating lever” has been changed to –an operating lever--;
On page 23, line 12, “make” has been changed to –making--;
On page 23, line 13, “drove” has been changed to –driven--; 
On page 23, line 20, the period has been deleted.  
On page 23, line 21, “droved” has been changed to –is driven--;
On page 25, line 1, “the manual or auto mode” has been changed to –a manual or an auto mode;

Claim 2, on page 25, line 10, “wherein comprises” has been changed to –further comprising--;
On page 25, line 11, “the part” has been changed to –a part--.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673